          Case 1:20-cv-00722-DAD-HBK Document 18 Filed 11/19/20 Page 1 of 1


 1

 2

 3

 4

 5
                          UNITED STATES DISTRICT COURT
 6
                                  EASTERN DISTRICT OF CALIFORNIA
 7

 8   U.S. EQUAL EMPLOYMNET                                Case No. 1:20-cv-00722-DAD-HBK
     OPPORTUNITY COMMISSION,
 9                                                        ORDER FOLLOWING SETTLEMENT;
                     Plaintiff,                           VACATING DATES AND DIRECTING
10                                                        PARTIES TO FILE DISPOSITIVE
             v.                                           DOCUMENTS
11
     HELADOS LA TAPATIA, INC.,                            DEADLINE: DECEMBER 18, 2020
12
                     Defendant.
13

14

15          The Court conducted a settlement conference in this action on November 18, 2020, at

16 which the parties reached a settlement agreement.

17          Based upon the settlement of this action, it is HEREBY ORDERED that:

18          1.      All pending matters and dates in this action VACATED;

19          2.      The parties shall file dispositive documents or a motion to approve the consent

20                  decree, if needed, on or before December 18, 2020; and

21          3.      The Court shall retain jurisdiction to enforce the settlement agreement reached by

22                  the parties should an issue arise before dismissal.

23
     IT IS SO ORDERED.
24

25 Dated:        November 19, 2020
                                                          UNITED STATES MAGISTRATE JUDGE
26
27

28


                                                      1
